Title: General Orders, 18 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Saturday November 18th 1780
                            Parole Ostend
                            Countersigns Olney Oxford
                            Watchword Obedience
                        
                        For the Day Tomorrow
                        Brigadier General Huntington
                        Colonel Butler
                        Lieutenant Colonel Johnston
                        Major Alexander
                        Brigade Major Sewall
                        The General requests that particular attention be paid to the order and cleanliness of the Camp: and to the
                            service of the Guards.
                    